DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mattis et al. (US Patent No. 6,128,623).
In respect to Claim 1, Mattis teaches:
a method comprising: creating an object comprising an object header used to store metadata for slots of the object; populating the object header with an indication that a slot comprises in- use data; (Mattis teaches [column 5, lines 28-45] information objects within a directory table with [column 14, lines 12-25] the objects containing header information.)
in response to receiving a read operation for the in-use data, evaluating the object header to identify the slot within the object as comprising the in-use data; and executing the read operation upon the slot (Mattis teaches [FIG. 7, column 32, lines 60-67] read operations execution upon the slot.)
As per Claim 2, Mattis teaches:
in response to receiving an operation to write new data into the slot, creating a new version of the object for storing the new data (Mattis teaches [column 21, lines 62-67, column 22, lines 1-10] determination of a object and utilizing garbage collection for compacting active and unused data and updating the corresponding data.)
As per Claim 3, Mattis teaches:
executing the operation upon the new version of the object to store the new data within the new version of the object (Mattis teaches [column 21, lines 62-67, column 22, lines 1-10] determination of a object and utilizing garbage collection for compacting active and unused data and updating the corresponding data.)
As per Claim 4, Mattis teaches:
retaining the object in an unmodified state (Mattis [column 36, lines 32-36])
As per Claim 5, Mattis teaches:
populating a new object header of the new version of the object with metadata indicating that the new data is stored within a new slot of the new version of the object (Mattis [column 19, lines 20-30])
As per Claim 6, Mattis teaches:
setting a flag within the object header to indicate that the slot comprises normalized content (Mattis [column 14, lines 12-27])
As per Claim 7, Mattis teaches:
creating the object header as a static array of slot context comprising metadata used to access data in the slots of the object (Mattis [column 18, lines 35-47])

As per Claim 8, Mattis teaches:
wherein the in-use data comprises compressed data, and wherein the method comprises: populating the object header with information used to compress the compressed data within the slot (Mattis [column 8, lines 29-47])
As per Claim 9, Mattis teaches:
creating the object header having a size aligned with a start of a plurality of slots of the object (Mattis [column 17, lines 16-23])

Claim 10 is the medium claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

As per Claim 11, Mattis teaches:
populate the object header with a version identifier of the object (Mattis [column 19, lines 20-30])
As per Claim 12, Mattis teaches:
populate the object header with a header checksum (Mattis [column 33, lines 35-42, 52-63])
As per Claim 13, Mattis teaches:
populate the object header with a length of the object (Mattis [column 17, lines 16-23])
As per Claim 14, Mattis teaches:
populate the object header with a slot context of the slot in the object (Mattis [column 19, lines 20-30])

Claim 15 is the device claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

As per Claim 16, Mattis teaches:
populate the object header with a slot context of the slot in the object (Mattis [column 19, lines 20-30])
As per Claim 17, Mattis teaches:
populate the slot context with a compression type of the slot (Mattis [column 8, lines 29-47])
As per Claim 18, Mattis teaches:
populate the slot context with a start offset of the slot within the object (Mattis [column 19, lines 20-30])
As per Claim 19, Mattis teaches:
populate the slot context with a logical data length of the slot within the object (Mattis [column 17, lines 16-23])
As per Claim 20, Mattis teaches:
populate the slot context with at least one of a logical data length of the slot, a compression length of the slot, an index of the slot within a compression group of multiple slots, or a logical data checksum (Mattis [column 17, lines 16-23])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 16, 2022